ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20100716221-72 Certificate of Amendment (PURSUANT TO NRS 78.) Filing Date and Time 9/23/2010 9:45 AM Entity Number E0148042008-3 Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 – After Issuance of Stock) 1. Name of corporation: Alcantara Brands Corporation 2. The articles have been amended as follows: Article I-Name The exact name of this corporation is: Bollente Companies Inc. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise a least a majority of the voting power or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is: 51 % 4. Effective date of filing: (optional) 10/5/2010 5. Signature: (required) X /S/Robertson James Orr Signature of Officer
